 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 1 of 9 PageID #: 243




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   ) Case No. 4:18CR1046 HEA(SPM)
                                            )
CARRON PRIMUS,                              )
                                            )
            Defendant.                      )

                          REPORT AND RECOMMENDATION
                          AND MEMORANDUM OPINION OF
                         UNITED STATES MAGISTRATE JUDGE

       This matter was referred to the undersigned United States Magistrate Judge

for all pretrial matters pursuant to 28 U.S.C. §636(b). Defendant Carron Primus is

charged in a superseding indictment with one count of sex trafficking of children

or by force, fraud, or coercion in violation of 18 U.S.C. §1591 (Count 1) and

interstate and foreign travel or transportation in aid of racketeering in violation of

18 U.S.C. §1952 (Count 2). Currently pending before the Court is Primus’s

Motion to Strike portions of Count 1 of the superseding indictment. (Doc. 95). The

parties decided to forego oral arguments and agreed the motion could be resolved

on the parties’ written submissions. With leave of Court and without objection

from defendant, the United States filed its written response opposing the motion on

July 28, 2020 (Doc. 125). With leave of Court, and without objection from the


                                           1
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 2 of 9 PageID #: 244




United States, Primus filed a Reply in response to the opposition on August 5,

2020 (Doc. 129). As such, defendant’s motion to strike is fully briefed and ready

for a ruling.

                           FACTUAL BACKGROUND


       Count 1 of the superseding indictment alleges:

       Between in or about November 25, 2018 and on or about
       November 27, 2018, within the Eastern District of Missouri, the
       defendant, CARRON PRIMUS, did knowingly, in or affecting
       interstate commerce: attempt to recruit, entice, harbor, transport,
       provide, obtain or maintain by any means a person, "Jane Doe,"
       knowing and in reckless disregard of the fact that such person had
       not yet attained the age of 18 years and having had a reasonable
       opportunity to observe such person; knowing such person would
       be caused to engage in a commercial sex act; and committed a
       substantial step in furtherance thereof.

        In violation of Title 18, United States Code, Section 1591(a)(l),
       b(2), and (c), and Title 18, United States Code, Section 1594(a).
       (Doc. 77).

       As Primus recognizes in his motion, the offense charge in Count I, and the

statute on which it is based, allow for a conviction where the government proves

the defendant knew a person was under 18, acted in reckless disregard of the

person’s minor status, or had a reasonable opportunity to observe the person.

United States v. Whyte, 928 F.3d 1317, 1328 – 31 (11th Cir. 2019); United States v.

Duong, 848 F.3d 928, (10th Cir. 2017); United States v. Robinson, 702 F.3d 22,

30-34 (2nd Cir. 2012). See Primus Motion (Doc. 95), p. 1-2. Primus contends the


                                          2
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 3 of 9 PageID #: 245




third alternative for a conviction, “having had a reasonable opportunity to observe

[the minor],” should be stricken from Count 1 because the statute authorizing that

alternative it is unconstitutionally vague.

                                    DISCUSSION

      Although styled a “motion to strike,” Primus’s vagueness challenge is more

fairly characterized as a motion to dismiss a portion of Count 1. Fed. R. Crim. P.

7(d) governs motions to strike and permits a court to strike surplusage from an

indictment “only where it is clear that the allegations contained therein are not

relevant to the charge made or contain inflammatory and prejudicial matter."

United States v. Michel-Galaviz, 415 F.3d 946, 948 (8th Cir. 2005) (quoting

Dranow v. United States, 307 F.2d 545, 558 (8th Cir. 1962)). Rule 12(b), on the

other hand, permits a party to raise by pretrial motion any defense, objection, or

request that the court can determine without a trial on the merits including a

motion raising a defect in the indictment. See Fed. R. Crim. P. 12(b)(1)-(3).

Because Primus is raising a constitutional challenge to the charged offense, the

undersigned construes the motion as a facial challenge to the indictment seeking a

partial dismissal under Fed. R. Crim. P. 12(b).

      The Eighth Circuit has held:

      The void-for-vagueness doctrine protects persons by providing ‘fair
      notice’ of a statute’s applicability and by preventing arbitrary and
      discriminatory prosecutions of a statute’s enforcement. The
      vagueness doctrine recognizes that a statute which either forbids or

                                              3
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 4 of 9 PageID #: 246




      requires the doing of an act in terms so vague that men of common
      intelligence must necessarily guess at its meaning and differ as to
      its application, violates the first essential of due process of law.
      Void for vagueness simply means that criminal responsibility
      should not attach where one could not reasonably understand that
      his contemplated conduct is proscribed.

United States v. Ghane, 673 F.3d 771, 776-77 (8th Cir. 2012) (internal citations

omitted). In assessing whether a statue is unconstitutionally vague, a court must

consider whether (1) the statue defines the offense with sufficient definiteness to

provide fair warning or adequate notice as to what conduct is prohibited; and (2) the

statute defines the offense in a manner that does not encourage arbitrary and

discriminatory enforcement. Id. at 777.

      A. THE STATUTE IS SUFFICIENTLY DEFINITE TO PROVIDE ADEQUATE NOTICE
         OF WHAT CONDUCT IS PROHIBITED.

      As set out above, Count 1 of the indictment charges Primus with violating 18

U.S.C. §§1591(a)(l), b(2), and (c). In United States v. Robinson, 702 F.3d 22, 29

(2nd Cir. 2012), the Second Circuit interpreted these provisions and pointed out

§1591 was first enacted in 2000, “as part of the Trafficking Victims Protection Act

of 2000 (“TVPA”), Pub.L. No. 106–386, 114 Stat. 1464 (Oct. 28, 2000).” The stated

purpose of the TVPA was “to combat trafficking in persons, a contemporary

manifestation of slavery whose victims are predominantly women and children, to

ensure just and effective punishment of traffickers, and to protect their victims.” Id.

(quoting 22 U.S.C. § 7101(a) (2000)). Section 1591(a) proscribes two forms of sex


                                          4
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 5 of 9 PageID #: 247




trafficking that were defined by the TVPA as “severe forms of trafficking in

persons”—sex trafficking involving a commercial sex act “induced by force, fraud,

or coercion,” or in which the person induced to perform the sex act was under the

age of eighteen. Id. (quoting § 7102(8)(A) (2000)).

      Although the original iteration of the TVPA required that a conviction for

child sex trafficking under § 1591 be supported by proof that the defendant acted

“knowing ... that the person has not attained the age of 18 years and will be caused

to engage in a commercial sex act,” the TVPA was amended in 2008 to allow a

conviction for child sex trafficking upon a showing that the defendant acted “in

reckless disregard of the fact” that the person has not attained the age of 18 years

and will be caused to engage in a commercial sex act. Id. The TVPA was also

amended in 2008 to add a new subsection (c) which provides:

      In a prosecution under subsection (a)(1) in which the defendant had a
      reasonable opportunity to observe the person so recruited, enticed,
      harbored, transported, provided, obtained or maintained, the
      Government need not prove that the defendant knew that the person
      had not attained the age of 18 years.

18 U.S.C. §1591(c).

      In this case, Primus argues subsection 1591(c) is unconstitutionally vague

because a defendant “does not know when he has had a sufficient opportunity to

observe a person to subject himself to criminal prosecution.” See Doc. 95, p. 3.

However, §1591(c) does not criminalize a person’s “observation” of a minor.


                                         5
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 6 of 9 PageID #: 248




Indeed, on its face, §1591(c) does not purport to define or describe any prohibited

conduct at all. Instead, it references prohibited conduct described in subsection

1591(a)(1). As the Second Circuit recognized in Robinson, the text and structure of

the statute “do not indicate that §1591(c) imposes an additional element on top of

the mens rea requirement in §1591(a).” Robinson, 702 F.3d at 29-30. Noting that

§1591(c) is stated in terms of what the government “need not prove” the Second

Circuit held “[t]he better reading of §1591(c) is that the government may prove that

the defendant had a reasonable opportunity to view the victim in lieu of proving

knowledge” as required under §1591(a). Id. at 31.

      A review of the text and structure of the statute makes clear that subsection

1591(c) is not a standalone provision that, by itself, proscribes any conduct separate

from conduct prohibited under section 1591(a). On its face, §1591(c) makes clear

that it must be read in conjunction with §1591(a)(1) in order to determine what

conduct is prohibited. When subsection 1591(c) is read in conjunction with

subsection 1591(a)(1), it is clear what conduct is prohibited and triggers criminal

liability. As related to minors, the prohibited conduct under subsections 1591(a)(1)

and (c) consists of recruiting, enticing, harboring, transporting, providing, obtaining,

advertising, maintaining, patronizing or soliciting a person who has not attained the

age of 18 years knowing that person will be caused to engage in a commercial sex

act. It is this conduct—recruiting, enticing, transporting, etc. of a minor for a


                                           6
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 7 of 9 PageID #: 249




commercial sex act—that triggers criminal liability. The defendant’s opportunity to

observe or lack of opportunity to observe the minor determines only what burden of

proof the government will have at trial. It does not, as Primus seems to suggest,

determine whether criminal liability attaches.

      B. THE STATUTE DEFINES THE OFFENSE IN A MANNER THAT DOES NOT
         ENCOURAGE ARBITRARY AND DISCRIMINATORY ENFORCEMENT.

      Notwithstanding Primus’s suggestions to the contrary, the statute he is

accused of violating does not encourage arbitrary and discriminatory enforcement.

The statute Primus is charged with violating in this case is not at all like the local

ordinance in City of Chicago v. Morales, 527 U.S. 41, 58 (1999), which criminalized

“loitering” by “street gang members.”          The prohibited conduct in Morales—

loitering—was defined in the ordinance as “remain[ing] in any one place with no

apparent purpose.” Id. at 56. In Morales, the Supreme Court pointed out the

difficulty a citizen might face standing in a public place with a group of people,

trying to discern whether he or she had any “apparent purpose” for being there.

      Here, as set out above, a defendant’s criminal liability for sex trafficking of a

minor does not rise or fall simply on the defendant’s ability to observe the minor.

When subsection 1591(c) is read together with subsection 1591(a)(1), it is clear the

defendant must have been in engaged in the activities described in subsection

1591(a)(1) in order to become criminally liable. There is no dispute from Primus

that subsection 1591(a)(1) is sufficiently definite to put one on notice that he is

                                           7
    Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 8 of 9 PageID #: 250




engaging in criminal activity when he knowingly recruits, solicits, entices,

provides, transports, advertises, maintain, or patronizes a person who has not yet

attained the age of 18 to engage in a commercial sex act. The fact that a person so

charged may have believed the person being recruited, solicited, enticed, etc. was

an adult, and/or the accused lacked a reasonable or meaningful opportunity to

observe that the person being solicited, recruited, etc. was not an adult, may well

be an affirmative defense to raise at trial. 1 However, the existence of a potentially

viable affirmative defense does not convert an otherwise sufficiently definite

criminal statute into one that is unconstitutionally vague.

         In sum, Primus’s void-for-vagueness challenge fails because the statute

criminalizing the conduct for which Primus is charged makes clear what conduct

gives rise to criminal liability and does not lend itself to arbitrary and discriminatory

enforcement.

         For all of the foregoing reasons, Defendant’s motion to strike should be

denied.

         Accordingly,

          IT IS HEREBY RECOMMENDED that Defendant's Motion to Strike

(Doc 95) be DENIED.

1Primus’s suggestion that “conduct involving facilitating prostitution” of adults would be
perfectly legitimate or legal is a defense fraught with peril given the existence of other criminal
statutes making it illegal to transport any individual, regardless of age, in interstate commerce for
the purpose of prostitution. See 18 U.S.C. 2421, et seq.

                                                 8
 Case: 4:18-cr-01046-HEA Doc. #: 132 Filed: 09/08/20 Page: 9 of 9 PageID #: 251




       The parties are advised that they have fourteen (14) days in which to file

written objections to this report and recommendation pursuant to 28 U.S.C.

§636(b)(1), unless an extension of time for good cause is obtained. Failure to

timely file objections may result in a waiver of the right to appeal questions of fact.

See Thompson v. Nix, 897 F.2d 356 (8th Cir. 1990).

      Trial in this case will be conducted before the Honorable Henry E. Autrey

on October 26, 2020, at 9:30 a.m.



                                           SHIRLEY PADMORE MENSAH
                                           U.S. MAGISTRATE JUDGE

Dated September 8, 2020.




                                           9
